Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-13) in the reply filed on 07/29/2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " the photodiode " in 2.  This causes ambiguity in the claim as to wherein it is referring to the deep photodiode or not. For examination purpose, this limitation will be interpreted as “the deep photodiode”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okino et al. (US 20140054737 A1; hereinafter “Okino”).

In re Claim 1, Okino discloses a semiconductor device (fig. 14) comprising: 
a photodiode 34a (¶ 0110) comprised in a second epitaxial layer (portion of layer 33 into which photodiodes 34a are formed; hereinafter “Epi2”) (¶ 0104) of a semiconductor substrate 30 (¶ 0060); 
light shield (35, 36,37,38) (hereinafter “Shield”) (¶ 0060-0061) coupled over the photodiode 34a; and 
a first epitaxial layer (portion of layer 33 into which photodiodes 34b are formed; hereinafter “Epi1”) (¶ 0104) located in one or more openings in the light shield (e.g., openings of 35); 
wherein the first epitaxial layer (Epi2) and the second epitaxial layer (Epi1) form a single crystal (¶ 0104).

In re Claim 2, Okino discloses the device (fig. 14) of claim 1, wherein the photodiode 34a is a deep photodiode (because photodiodes 34a have larger heights than photodiodes 34b and they are formed deeper in layer 33, thus photodiodes 34a have been interpreted as deep photodiodes).

In re Claim 7, Okino discloses the device (fig. 14) of claim 2, further comprising a shallow photodiode 34b (¶ 0110) electrically and mechanically coupled with the photodiode 34a (as best understood, the deep photodiode) (electrically and mechanically coupled via 35 which is p-type doped layer; ¶ 0064). 

In re Claim 8, Okino discloses a semiconductor device (fig. 14 upside down and fig. 1) comprising: 
a first epitaxial layer (portion of layer 33 into which photodiodes 34b are formed; hereinafter “Epi1”) (¶ 0104) comprising in-pixel circuits (e.g., transistors 36; ¶ 0105-0106) and a plurality of shallow photodiodes 34b (¶ 0110); 
an opaque light shield (35, 36,37,38) (hereinafter “Shield”) (¶ 0060-0061) formed on the first epitaxial layer (Epi1), the opaque light shield comprising one or more openings (e.g., openings of 35); and 
a second epitaxial layer (portion of layer 33 into which photodiodes 34a are formed; hereinafter “Epi2”) (¶ 0104) located in the one or more openings in the opaque light shield, the second epitaxial layer comprising a plurality of deep photodiodes 34a (because photodiodes 34a have larger heights than photodiodes 34a and they are formed deeper in layer 33, thus photodiodes 34a have been interpreted as deep photodiodes).

In re Claim 9, Okino discloses the device of claim 8 (fig. 14 upside down), wherein the opaque light shield (Shield) is recessed in the first epitaxial layer Epi1.

In re Claim 10, Okino discloses the device of claim 8 (fig. 14 upside down), wherein the first epitaxial layer and the second epitaxial layer are a single crystal (¶ 0104).

In re Claim 13, Okino discloses the device of claim 8 (fig. 14 upside down), wherein the plurality of shallow photodiodes 34b is electrically and physically coupled with the plurality of deep photodiodes 34a (electrically and mechanically coupled via 35 which is p-type doped layer; ¶ 0064). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okino et al. (US 20140054737 A1; hereinafter “Okino”).

In re Claim 3, Okino discloses the device (fig. 14) of claim 1, wherein the light shield (Shield) is comprised of a dielectric (e.g. shallow trench isolation (STI) region 36b is dielectric; ¶ 0061) and an interconnect layer 38 (¶ 0061). Okino does not expressly disclose that the interconnect layer 38 is formed of metal. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the interconnect of Okino from metal in order to reduce resistance and RC delay.

In re Claim 4, Okino discloses the device (fig. 14) of claim 3, wherein the metal of the light shield is encapsulated in an oxide 37 (e.g., a silicon oxide film; ¶ 0064).


Claim(s) 5-6, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okino et al. (US 20140054737 A1; hereinafter “Okino”), as applied to claims 1 and 11 above, respectively and further in view of Ito et al. (WO 2015115147 A1; hereinafter “Ito”).

In re Claim 5, Okino discloses the device of claim 1 outlined above, but does not expressly disclose further comprising a memory element comprised in the first epitaxial layer. 
In the same field of endeavor, Ito discloses a device comprising a memory element comprised in the first epitaxial layer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ito in the device of Okino such that the memory element can be used a global shutter (Paragraphs under Fifth Embodiment of Ito).

In re Claims 6 and 12, Okino does not expressly disclose the device further comprising a vertical transfer gate electrically and physically coupled with the photodiode.
	In the same field of endeavor, Ito discloses a device comprising a vertical transfer gate electrically and physically coupled with the photodiode.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ito in the device of Okino such that a charge transfer between different photodiodes can be performed through the vertical transfer gates.

In re Claim 11, Okino does not expressly disclose wherein the in-pixel circuits comprise one or more of a storage gate, a storage diode, and a storage capacitor.
In the same field of endeavor, Ito discloses a device (fig. 37) wherein the in-pixel circuits comprise one or more of a storage gate, a storage diode, and a storage capacitor (e.g., the memory element MEM).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ito in the device of Okino such that the memory element can be used a global shutter (Paragraphs under Fifth Embodiment of Ito).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893